Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 and 12-16 were previously withdrawn due to a restriction requirement. Claim 10 has been amended. Claims 7-11 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. 20130004807).

With respect to claim 7, Li discloses a fire suppressant system for a lithium ion battery ([abstract]) comprising a delivery system which has eutectic container (140) disposed within a 
	Li further discloses a liquid composition (143 – suppressant) is disposed within the container (140) through the use of compounds like trimethyl phosphate and triethyl phosphate ([0045]), the likes of which are found in liquid form.
	Li further discloses that the liquid composition (143 – suppressant) contains a fire suppressant additive ([0044]).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. 20130004807) in view of Cox et al. (U.S. 20120085556).

With respect to claims 8 and 11, Li discloses the use of a liquid composition that comprises a fire suppressant ([0044]), but does not disclose that the fire suppressant comprises an alkali metal salt of an aqueous vermiculite dispersion or that it comprises potassium acetate, potassium lactate, potassium carbonate, potassium bicarbonate, or a combination thereof.
	Cox discloses a fire suppression apparatus ([abstract]) and teaches the use of the fire suppressant additive comprising an alkali metal salt or an aqueous vermiculite dispersion, specifically the use of potassium acetate ([0046]). Cox further teaches that potassium acetate is an active fire suppressant compound, which is why it is desirable inside the coolant that is inside the fire suppression apparatus ([0046]).
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include potassium acetate as taught by Cox in the liquid composition that comprises a fire suppressant additive as disclosed by Li in order to ensure that in the event of a fire, the flames would be adequately suppressed.

	With respect to claims 9 and 10, Li discloses the use of a liquid composition ([0046]), but does not disclose the liquid composition to be a coolant composition or be comprised of water, ethylene glycol, diethylene glycol, propylene glycol, polyalkylene glycol, betaine, various oils, refrigerants, or combinations thereof.

	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a coolant such as propylene glycol as taught by Cox in the liquid composition of the fire suppressant system disclosed by Li in order to store the liquid within the cell easier and save money.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Applicant’s arguments are premised on the fact that the prior art of Li et al (U.S. 20130004807) does not teach a eutectic nozzle, as the non-final rejection of claim 1 cites paragraph 0053 for such a teaching. 
Cited paragraph 0053 was a typographical error, but in 0052: Li teaches “the outer suppressant container 140 may be manufactured by folding over a single sheet 141 and sealing at its ends and edge, or by sealing an extruded tube at its ends” Thus teaching of a sealed extruded tube, which can be construed as a nozzle.  0047 discloses the “the suppressant container 140 has sealing properties and mechanical strength sufficient to contain the suppressant 140 without leaking. For example, the inner sheet 142 may have a lower melting point and lower tensile strength than the outer sheet 141. The inner sheet 142 may have a melting point of about 120-130 degrees C., and the outer sheet 141 may have a melting point of about 160 degrees C. Configured in this manner, the inner sheet .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727